Citation Nr: 1217800	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-23 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



REMAND

The Veteran served on active duty from February to June 1981 and from May 1983 to March 1990.  She also has unverified service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran contends that she injured her low back during service because of continuous lifting of heavy equipment for track vehicles.  She maintains that she has had back pain since service.

Her separation certificate (DD 214) shows that the Veteran's military occupational specialty (MOS) was that of equipment receiver and parts specialist, and that she earned a driver and mechanic badge.  

January 1981 and January 1983 enlistment examination reports contain normal clinical evaluations of the spine.  Both medical history reports show that the Veteran checked the "yes" box for broken bones and gave a history of a 1970 motor vehicle accident.  The 1983 clinician noted that the Veteran had fractured her leg when she was seven years old, that she had worn a cast, and that the condition was not disabling.

Service treatment records (STRs) show that the Veteran sought treatment in May 1986 for constant low back pain of five months' duration.  She was three months pregnant.  The clinician noted that the right iliac crest, right greater trochanter, and right fibular head were higher.  The left leg was shorter than the right.  The Veteran reported that she had fractured her left leg in a motor vehicle accident when she was seven years old.  There was tenderness from L1-5 upon examination.  The impression was chronic and recurrent back sprain, leg length discrepancy secondary to old fracture of the left femur, and history of motor vehicle accident with sequelae.  X-rays were deferred due to her pregnancy.  The Veteran was given a left heel lift to wear with her shoes.

In November 1988, the Veteran was treated again for low back pain after lifting a truck radiator.  There was full range of motion and diffuse tenderness in the lumbar region upon examination.  The clinician noted a mild/moderate antalgic gait.  No knee jerk was elicited.  She enrolled in a back class and received a five-day profile.  The impression was acute lumbar strain.  A December 1988 physical therapy note shows that her back pain was better, but still present.  The impression was mechanical low back pain.  The profile was extended.

A January 1990 examination revealed a normal spine.  In the accompanying medical history report, the Veteran did not check either the "yes" or "no" box for recurrent back pain.

Post-service private treatment records dated in December 2005 contain a diagnosis of chronic back pain and pelvic pain.  The record also contains lay statements that describe witnessing the Veteran appear as if she was in pain during and after military service.

A January 2007 VA spine examination report shows that the Veteran reported that her low back pain began in 1983.  She stated that the pain was constant and rated it 9/10, although the clinician noted that "[f]rom her facial impression it does not appear that she is in that degree of pain."  The pain was relieved with prescription medication.  She also reported flare-ups for which she had been treated by her primary care physician, but indicated that those records were not available.   The Veteran occasionally used a "work type back brace."  She stated that her back problem affected activities of daily living.  She acknowledged that she received Social Security disability for chronic pelvic pain.  Upon physical examination, she did not extend her lumbosacral spine and stated that she could not do it.  The examiner noted that "[s]he was not seen to put in any effort."  Similar findings were noted during range-of-motion testing.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  X-rays revealed mild degenerative changes.  The examiner diagnosed mild degenerative changes.  He reviewed the claims file and noted that the Veteran was treated for low back pain in November 1988.  He found no other visits for back pain in the STRs.  The examiner noted that a diagnosis of degenerative joint disease was not established while the Veteran was on active duty.  He could not offer an opinion as to whether the Veteran's current back problem is associated with her active duty without resorting to speculation.

The Veteran contends that the January 2007 VA examination is inadequate.  The Board agrees.  The VA examiner based his opinion on an inaccurate factual basis because he specifically noted that the only in-service treatment for low back pain was dated November 1988.  Furthermore, he did not consider her lay statements of continuity.

In view of the foregoing, on remand another opinion is required to determine  whether it is at least as likely as not that any current low back disability is related to military service.

Also, there are outstanding private treatment records that need to be obtained.  In an August 2008 correspondence, the Veteran provided contact information for her new primary care physician.  The Board notes that the claims file contains a July 2008 lumbar spine MRI, which was ordered by this physician.  The RO did not request a release from the Veteran in order obtain treatment records.  The Board cannot decide the Veteran's claim without all relevant evidence accounted for in the record.

In her August 2008 VA Form 9, the Veteran indicated that after her 1990 discharge she was treated by "numerous doctors" for back problems as a military dependent because her ex-husband was in the Army at that time.  The RO did not attempt to obtain these records.  On remand, VA must search for records under the Veteran's married name, her complete service number, and under her husband's complete service number because, after her discharge, she received treatment as a dependent.

Finally, the Board notes that the Veteran had asked for a hearing before a member of the Board sitting at the RO.  Received in March 2009 was a "Hearing Election" form indicating that a hearing was no longer wanted; however, it was not signed by the appellant or her representative.  The agency of original jurisdiction should therefore clarify whether the appellant desires a Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for any additional identifying information she may be able to provide, to include names, dates of treatment and medical treatment facilities who treated her for low back pain from the time of her 1990 discharge until her ex-husband's discharge.  Then, contact the National Personnel Records Center (NPRC) and request those records.  The NPRC should be provided with the Veteran's full married name.  Additionally, searches should be conducted using not only the Veteran's complete service number but also her former husband's complete service number as well.  If any records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file. 

2.  Once a signed release is received from the Veteran, obtain outstanding private treatment records from Dr. A.G. Lipede from January 2008 to the present.  If any records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.

3.  Then, schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the nature and etiology of any current low back disability.  All indicated tests and studies should be performed.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  

For each low back disability diagnosed, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its onset during the Veteran's military service, or is otherwise related to her military service (including whether any diagnosed low back disability is consistent with the Veteran's reports of low back pain in service).  In answering these questions, the examiner should address the May 1986, November 1988, and December 1988 STRs, the December 2005 post-service private treatment record, and the Veteran's lay statements.  The examiner should set forth the medical reasons for accepting or rejecting the statements relating to continuity of symptoms since the Veteran's period of military service that ended in 1990.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  (If a deficiency in the record is identified, the originating agency should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Then, re-adjudicate the issue of entitlement to service connection for a low back disability.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  Thereafter, ascertain whether the Veteran desires a hearing before a member of the Board.  Make arrangements for any hearing requested by the Veteran.  (If the Veteran desires a hearing at the Board's offices in Washington, DC, no arrangements need be made by the originating agency.)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

